Opinion issued February 13, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00910-CV
                           ———————————
           ANNA RUHL AND ROBERT DELLINGER, Appellants

                                        V.

       FLIP FLOP SHOPS FRANCHISE COMPANY, LLC, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                        Trial Court Case No. 1059993


                         MEMORANDUM OPINION

      Appellants, Anna Ruhl and Robert Dellinger, have filed a motion to dismiss

the appeal with prejudice because the parties have settled the underlying dispute.

See TEX. R. APP. P. 42.1(a)(1). The motion contains a certificate of service, but

does not contain a certificate of conference. See TEX. R. APP. P. 10.1(a). Ten days
have passed, however, and appellee has not filed a response in opposition. See id.

10.1(b) (providing that court may determine motion before response is filed),

10.3(a) (providing, in pertinent part, that court should not hear or determine motion

until ten days after motion is filed, unless motion states that parties have conferred

and no party opposes motion). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant appellants’ motion and dismiss the appeal with

prejudice.1 See id. 42.1(a)(1). We dismiss all other pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




1
      Appellants have submitted a proposed order for each party to bear its respective
      costs of appeal. Their motion, however, does not indicate that there is an
      agreement between the parties with respect to allocation of costs. “Absent
      agreement of the parties, the court will tax costs against the appellant[s].” TEX. R.
      APP. P. 42.1(d).
                                            2